                 Case 1:18-cv-07544-CM Document 100 Filed 02/26/20 Page 1 of 1

BALLON STOLL BADER & NADLER, P.C.
                                                                                                                                            i'29SEVEN1H AVEl'-iUE
COUNSELLOf~S AT LJ.\W                       FOUNDED]                        931
                                                                                                                                                         1tHFLOOR
                                                                                                                                     NEWYORK,NY 10019-6831
                                                                                                                                         Ph. 212.57S.7900
       26 February 2020                         ; ~-;~, ~ ·: ~-i-::-·;· --~;·=-=-==:...:...::=
                                                                                         . -· --l-;                                    www.ballonsroll.com
                                                : 1             I:"" , ....I"'..    ~"!" .,.         •
                                                                                                                                        ~l'I •\RSI !:\I.I 13 Bl I I 0\'1'<
                                                I   ,<,;   _,jt .....         ...   I   I, f   _,   ~ ,
                                                                                                                                        (1 I~:) 575-7900 -:::-;i ,270
                                               IE~··.~::·.~ ~\Ir:ALLY FILED                                                    I      rnbel lovin@ballonstoll .com
       VIA ECF                                 t "" · • •                               •                                     ij
                                                                                                          -~~--~~_\IJ_j_~-~ · ,
                                                                                                                               1

       Honorable Collen McMahon, U.S.D.J.      " · --
       United States District Court
       Southern District of New York
                                             nh f
       500 Pearl Street
       New York NY 10007

       Re:
                                     Hl Lili'; tJ
               Dietrich v. City of New York, et al.
                                                      Br,!
                                        1.~ 1~ ,n·- [ "
                                                                                               C!          C; :.. : .     l
                                                                                                              (' :- .. '.i.




               Civil Action No. 18-cv-07544 (CM)
               Our File No. 20774.001

       Dear Judge McMahon:
                                                                                                                  01/         ~h-}tt,/_ .
                                                                                                                                   J/;? /µ, ~
      We represent the Plaintiff Keith Dietrich in the above-referenced action. Plaintiff
      respectfully requests, with the consent of defense counsel, that that the date for filing the
      Joint Pretrial Order be adjourned from March 2, 2020 to April 16, 2020. Plaintiffs counsel
      is presently preparing for a trial scheduled to commence on March 2, 2020 in the New
      York State Supreme Court, New York County (New Gold Equities v. Valoc Enterprises
      Inc., et al. (Index No. 652528/13)). Plaintiff's opposition to Defendants' pending Motion
      for Summary Judgement is due on March 16, 2020; and Defendants' Reply is due on
      March 30, 2020. Thereafter, the parties will prepare their respective portions of the Joint
      Pretrial Order and have an opportunity to meet and confer. This is the first request for
      an extension of the submission of the Joint Pretrial Order. Thank you for your
      consideration of this matter.

      Respectfully submitted,



     i:::=ELLOVIN (MB5508)


      cc:     Danielle Conn Rosenberg, Esq (via ECF)
              Danielle Dandridge, Esq. (via ECF)
              Dominique Saint-Fort, Esq. (via ECF)



                                                           AFFIUATE QFFlCES
                                            Hackensack, NJ • Silicon Valley
                                              Paris · Madrid · Stockholm
                                Beijing · Shanghai · Shenzhen · Chengdu · Hong l<ong
